Case 1:19-cv-01058-ABJ Document 20-3 Filed 08/03/20 Page 1 of 5




              EXHIBIT “2”
     Case 1:19-cv-01058-ABJ Document 20-3 Filed 08/03/20 Page 2 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                              *
SETH HETTENA                  *
                              *
    Plaintiff,                *
                              *
          v.                  *       Civil Action No. 19-1058 (ABJ)
                              *
DEPARTMENT OF JUSTICE         *
                              *
    Defendant.                *
                              *
*   *     *    *   *   *   *  *   *   *     *    *     *   *
          RULE 56(d) DECLARATION OF BRADLEY P. MOSS, ESQ.

The undersigned hereby declares as follows:

   1. I am a person over eighteen (18) years of age and competent to testify. I am

making this Declaration on personal knowledge. This Declaration is submitted in support

of the plaintiff’s Memorandum in Opposition to the defendant’s Motion for Summary

Judgment.

   2. I am one of the attorneys for the plaintiff Seth Hettena (“Mr. Hettena”) in this

matter, along with my firm’s Managing Partner, Mark S. Zaid (“Mr. Zaid”). I am

admitted to practice law in the State of Illinois and the District of Columbia, as well as

the U.S. Court of Appeals for the D.C. Circuit and the United States District Courts for

the District of Columbia, District of Maryland and the Northern District of Illinois. I have

been litigating cases involving the federal government, including with respect to the

Freedom of Information Act (“FOIA”), since 2007. I also actively represent individuals

associated with or within the intelligence, law enforcement or military communities in

administrative proceedings. Both Mr. Zaid and I have held U.S. Government security

clearances, granted by the Department of Justice, for the purpose of representing specific
     Case 1:19-cv-01058-ABJ Document 20-3 Filed 08/03/20 Page 3 of 5




clients, some of whose affiliation to the U.S. Government is a classified fact.

   3. In the defendant’s Motion for Summary Judgment, the Federal Bureau of

Investigation (“FBI”) relied upon a declaration submitted by Michael Seidel (“Seidel

Declaration”) to justify revised arguments. The scope of Mr. Hettena’s challenge has

been narrowed to the categorical withholding in full of documents in two situations:

(a) FOIA Exemption 6 and 7(C) invocations potentially implicating the Trump

Organization; and (b) FOIA Exemption 7(D) invocations potentially implicating Donald

J. Trump (Mr. Trump”). For the reasons outlined below, and at a minimum, there are

genuine issues of material dispute that preclude awarding summary judgment with

respect to those two sets of categorical withholdings due to the insufficiency of the

explanations in the Seidel Declaration.

   4. In terms of FOIA Exemptions 6 and 7(C), the Seidel Declaration particularly

states that records were withheld in full with respect to two categories of information in

which Mr. Hettena maintains interest: (i) names and identifying information of third

parties of investigative interest; and (ii) names and identifying information of third parties

merely mentioned. The Seidel Declaration fails to clarify whether these categorical

exemption invocations were applied with respect to the Trump Organization in the

context of either of the two aforementioned categories of information. Indeed, the Seidel

Declaration provides this Court with no real clarity in terms of whether there were no

records responsive to Mr. Hettena’s FOIA requests encompassing the Trump

Organization, or if the Government located responsive records but is withholding them in

reliance upon FOIA Exemptions 6 and 7(C).




                                              2
     Case 1:19-cv-01058-ABJ Document 20-3 Filed 08/03/20 Page 4 of 5




   5. If the Government located no such responsive records, the Government should be

required to clarify that point through a supplemental declaration. If responsive records

were located, however, this Court should reject the invocation of FOIA Exemptions 6 and

7(C) due to binding Supreme Court precedent finding that corporations lack privacy

interests, and require the Government to reprocess any such records for possible release.

   6. Even if this Court concludes that the Trump Organization could retain some

manner of privacy interests under FOIA Exemptions 6 and 7(C), there are multiple

unresolved questions implicating material facts that could demonstrate an overriding

public interest in disclosure. Given Mr. Ivankov’s confirmed presence at Trump

Organization properties, as verified by even FBI records that were officially released, did

the Government’s investigation encompass his activities at those properties? Did the

Government conclude his regular presence at the Trump Organization properties

warranted at least a modicum of additional scrutiny of the Trump Organization itself in

the context of the criminal conspiracy in which Mr. Ivankov was involved? These

answers require resolution before summary judgment could be justified.

   7. In terms of FOIA Exemption 7(D), the Seidel Declaration states that an

unquantified number of records were withheld in full on the basis that they contain

information provided by a third-party source with an implied assurance of confidentiality.

However, the FBI has previously released documentation memorializing Mr. Trump’s

willingness to coordinate with the FBI in countering potential infiltration of the Trump

Taj Mahal by members of Organized Crime. If Mr. Trump’s amenability to serving as a

third party source has already been verified, and that willingness to cooperate was with

respect to the very same type of criminal actions (those by Organized Crime) at the very


                                             3
Case 1:19-cv-01058-ABJ Document 20-3 Filed 08/03/20 Page 5 of 5
